MORRISON, Presiding Judge.
The offense is the possession of whiskey for the purpose of sale in a dry area; the punishment, sixty days in jail and a fine of $500.
Our able State’s Attorney confesses error in two respects, and-we agree.
The complaint charged the offense to have 'been committed in Precinct #4, Lipscomb County; the Information charged that it occurred in Justice Precinct #4 of said county, while the proof showed that the prohibition election was held in Commissioners’ Precinct #4. Such a complaint is insufficient to support the information because of the variance. Our holding in Patton v. State, Tex.Cr.App., 312 S.W.2d 678, calls for a reversal of this conviction.
The statement of facts fails to reveal that the whiskey in question was found in Lipscomb County, and therefore the evidence is insufficient to support the conviction. Warren v. State, Tex.Cr.App., 300 S.W.2d 953, and cases there cited.
The. judgment is reversed and the cause remanded.